Suozzi, J.,
dissents and votes to reverse the judgment and grant the petition with the following memorandum: By affirming the judgment dismissing the petition, the majority necessarily accepts the findings of the trier of fact that petitioner was not pressured in the late afternoon of August 18, 1975 into resigning from his position as a patrolman in the City of Rye Police Department, after being advised that charges of misconduct were then being drawn up against him and would be filed the next morning. I disagree. In my view, the weight of the credible evidence, including (1) petitioner’s depression based upon family problems for which it was conceded that he had been under the care of physicians and took tranquilizers and sedatives, (2) the chief of police’s directive to petitioner (about which the trier of fact found that "There appears to be no dispute”) that he had one hour to consider whether to resign or face the charges, (3) the chiefs statement to petitioner (about which there was, in the words of the trier of fact, "no dispute”), with knowledge of petitioner’s concern about publicity, that a full release would be given to the press if he did not resign, while only the fact of petitioner’s resignation would be disclosed to the press if petitioner chose that course, and (4) the chiefs failure to inform petitioner of his right to a hearing to contest the charges, supports petitioner’s claim that his resignation was involuntary and was produced under duress. Accordingly, I dissent and vote to reverse the judgment and grant the petition.